Missouri Court of Appeals
                               Southern District


DECEMBER 18, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33202

     Re:   In re the Marriage of Scott Cory Goldstein
           and Jeanette Marie Goldstein
           SCOTT CORY GOLDSTEIN,
           Petitioner-Respondent,
           vs.
           JEANETTE MARIE GOLDSTEIN,
           Respondent-Appellant.

2.   Case No. SD33144

     Re:   PAUL WAYNE LAFFERTY,
           Movant-Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent-Respondent.

3.   Case No. SD33237

     Re:   DARRELL TIPTON,
           Movant-Appellant,
           v.
           STATE OF MISSOURI,
           Respondent-Respondent.

4.   Case No. SD33212

     Re:   NELDON H. NEAL,
           Movant-Appellant,
           v.
           STATE OF MISSOURI,
           Respondent-Respondent.